IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,626


EX PARTE GARY MAURICE WELLS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17873 IN THE 2ND JUDICIAL DISTRICT COURT

FROM CHEROKEE COUNTY



 Per curiam.			

O P I N I O N


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of burglary of a habitation and sentenced to 37 years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed
to timely file a notice of appeal. The trial court has determined that trial counsel failed to
timely file a notice of appeal, and we agree that Applicant is entitled to the opportunity to file
an out-of-time appeal of the judgment of conviction in Cause No. 17873 from the 2nd
Judicial District Court of Cherokee County. Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal. 
	Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the
trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All
time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal,
he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: September 14, 2011
Do Not Publish